UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7565



JAMES EARL HOLSTON,

                                              Plaintiff - Appellant,

          versus

PAUL MCKOY;    FINESSE G.    COUCH; FRANKLIN
FREEMAN; W.    R. BARKER;    STATE OF NORTH
CAROLINA,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-95-606-5-CT-H)

Submitted:   December 14, 1995            Decided:   January 18, 1996

Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Earl Holston, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Holston v. McKoy, No. CA-95-606-5-CT-H (E.D.N.C. Sept. 14,
1995). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2